Citation Nr: 0811133	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  04-19 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
lumbar spine disorder. 

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left ankle disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 


INTRODUCTION

The veteran served on active duty from April 1977 to March 
1979.  

This appeal arises from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In that decision, the RO determined 
that the veteran had not submitted new and material evidence 
sufficient to reopen the previously denied claims.  

The issue of entitlement to service connection for a lumbar 
spine disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By rating decision dated September 1980, the RO denied 
the veteran's claim for service connection for a lumbar spine 
disorder.  The veteran was notified of that decision; 
however, she did not submit a notice of disagreement or 
perfect an appeal. 

2.  The evidence submitted since the September 1980 rating 
decision relates to an unestablished fact and raises a 
reasonable possibility of substantiating the claim.

3.  By rating decision dated September 1980, the RO denied 
the veteran's claim for service connection for a left ankle 
disorder.  The veteran was notified of that decision; 
however, she did not submit a notice of disagreement or 
perfect an appeal. 

4.  The evidence submitted since the September 1980 rating 
decision is cumulative and redundant of the evidence already 
of record, and furthermore, does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 1980 rating decision which denied 
entitlement to service connection for a lumbar spine disorder 
is final.  38 U.S.C.A. § 4005 (1976); 38 C.F.R. §§ 3.104, 
19.129 (1980).

2.  New and material evidence sufficient to reopen the 
previously denied claim for entitlement to service connection 
for a lumbar spine disorder has been presented and the claim 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2007).

3.  The September 1980 rating decision which denied 
entitlement to service connection for a left ankle disorder 
is final.  38 U.S.C.A. § 4005 (1976); 38 C.F.R. §§ 3.104, 
19.129 (1980).

4.  New and material evidence has not been received, and the 
veteran's claim for service connection for a left ankle 
disorder is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Since the Board is reopening the veteran's claim for service 
connection for a lumbar spine disorder, any error in this 
regard is harmless, so a discussion of the RO's actions to 
address these requirements is unnecessary.  

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate her claim to reopen the previously denied 
claim for service connection for a left ankle disorder.  
Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The veteran 
was provided VCAA notice letters in February 2003 and 
September 2003; as well as a copy of the rating decision, a 
statement of the case, and supplemental statements of the 
case.  These documents, collectively, provide notice of the 
law and governing regulations, as well as the reasons for the 
determination made regarding her claim and identified the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on her behalf.  The VCAA letters also 
informed the veteran of what evidence was needed to establish 
her claim and what evidence VA would obtain. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Given the foregoing, and the content of the veteran's and her 
long standing representative's communications, it may be 
concluded that the purpose of VA's notice requirements was 
not frustrated, and any notice error did not effect the 
essential fairness of the adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The record discloses that VA has met its duty to assist the 
veteran in obtaining any relevant evidence available to 
substantiate his claim.  All available records identified 
have been obtained and associated with the claims folder.  
When a claim is one to reopen a finally decided claim, VA is 
not obligated to provide a medical examination or obtain a 
medical opinion until new and material evidence has been 
received.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  
The veteran testified before a Veterans Law Judge in February 
2008.  VA has satisfied both its duty to notify and assist 
the veteran in this case and adjudication of this appeal at 
this juncture poses no risk of prejudice to the veteran.

Standard of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record. 38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The Board has reviewed all of the evidence in the veteran's 
claim folder, which includes service medical records, 
February 2008 video hearing testimony, and private medical 
treatment records.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all the evidence submitted by 
the veteran or on her behalf.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
will focus specifically on what the evidence shows, or fails 
to show, on the claim. Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001). 

Claims to Reopen

The veteran's claims for service connection for lumbosacral 
strain and a left ankle disability were previously denied in 
September 1980 rating decision.  Consequently, that 
determination became final. See 38 C.F.R. § 4005; 38 C.F.R. 
§ 3.104; 19.129.

In order to reopen such claims, new and material evidence 
must be presented.  Regulations provide that "new" evidence 
is evidence not previously submitted to agency decision-
makers.  "Material" evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).
When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in the case of claims for service connection.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  However, it is the specified 
bases for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative. Id.  Such evidence must tend to prove the merits 
of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim. Id.

The evidence of record at the time of the last final rating 
action in September 1980 included the veteran's service 
medical records, a July 1980 VA compensation and pension 
examination, and statements from the veteran in support of 
her claim.  No spine abnormalities were noted at enlistment 
into service in May 1976; however, the veteran sought 
treatment for middle to low back pain after waterskiing in 
August 1977.  She was treated for back strain in March 1978, 
and sought additional treatment for a backache in September 
1978.  The veteran complained of low back pain once a month 
during her July 1980 VA compensation and pension examination.  
X-rays of the lumbar spine were normal, and the VA examiner 
diagnosed recurrent, mild, lumbosacral strain.  

Evidence added to the record since the time of the last final 
denial in September 1980 includes private outpatient 
treatment records documenting ongoing treatment for 
degenerative disc disease of the lumbar spine, as well as 
video conference hearing testimony from the veteran and her 
husband, a soldier who served on active duty with her at the 
time of the injuries.  During the hearing, the veteran and 
her spouse testified to a history of medical treatment for 
lumbar spine and left ankle injuries while in service and 
reported current symptoms of pain and limited function.

The veteran's claim was previously denied in September 1980 
because the RO concluded the evidence of record was 
insufficient to establish a chronic back disability.  The 
evidence submitted since the September 1980 rating action 
establishes a competent diagnosis of degenerative disc 
disease of the lumbar spine.  Since evidence of a chronic 
lumbar spine disability was not previously before agency 
decision makers, evidence which establishes a current lumbar 
spine disability is found to be "new" under 38 C.F.R. § 
3.156(a).  Moreover, as the aforementioned medical evidence 
establishes a diagnosis of a current disability, this 
evidence relates to an unestablished fact necessary to 
substantiate the claim and is "material" under 38 C.F.R. § 
3.156(a).  

The Board finds, therefore, that new and material evidence 
has been received, and reopening the claim of entitlement to 
service connection for a lumbar spine disorder is warranted.  

With regard to the veteran's previously denied claim for 
service connection for a left ankle disorder, she reported a 
history of left ankle fracture at enlistment into service in 
May 1976.  In May 1977 the veteran sought treatment for 
irritation of the left lateral malleolus, which the physician 
attributed to her boots.  A July 1978 podiatry clinic note 
indicates the veteran was still experiencing left ankle pain 
despite a cast.  During her July 1980 VA examination she 
reported pain in the left ankle three times per month while 
walking.  X-rays of the left ankle were normal.  

The evidence associated with the file in connection with the 
veteran's most recent attempt to reopen her claim is 
cumulative of the evidence previously of record.  The 
veteran's claim was previously denied in September 1980 
because the RO concluded the evidence of record was 
insufficient to establish service connection for a left ankle 
disorder caused by aggravation of a preexisting condition 
during service.  Although the veteran has testified to left 
ankle pain and limitation of motion, she has not submitted 
medical evidence which indicates her current left ankle 
disability was aggravated by service.  Such evidence is still 
lacking in the record.  Duplicative or cumulative evidence 
can not serve as a basis for reopening a claim.  Further, the 
more current evidence is not material, because it fails to 
relate to an unestablished fact necessary to substantiate the 
claim.  As previously noted, the veteran has not submitted 
medical evidence which indicates her current left ankle 
disability was aggravated beyond its natural progression in 
service.  Thus, the evidence submitted is neither new nor 
material, and it fails to raise a reasonable possibility of 
substantiating the veteran's claim.

As such, the veteran's request to reopen the previously 
denied claim for service connection for a left ankle disorder 
must fail. As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable. 
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).


ORDER

New and material evidence to reopen claim of service 
connection for a lumbar spine disorder has been presented; to 
this extent, the appeal is granted.

New and material evidence having not been presented; the 
veteran's claim of entitlement to service connection for a 
left ankle disorder is not reopened. 


REMAND

Although the claim for service connection for a lumbar spine 
disability has been reopened, additional development is 
needed before a final determination may be entered.  The 
veteran's service medical records reveal recurrent treatment 
for lumbar spine pain, with initial onset of low back spasm 
after waterskiing in August 1977.  A May 1978 orthopedic 
examination was negative for serious pathology; however, the 
veteran demonstrated limited forward bending and increased 
lordosis.  In September 1978 the veteran complained of a 
backache she attributed to a fall in May.  More recently, the 
veteran's private physician, Dr. R. Takemoto, diagnosed 
degenerative disc disease of the lumbar spine in March 2002.  
Thus, the claim must be remanded to obtain an opinion as to 
whether the veteran's currently diagnosed lumbar spine 
disability was incurred in or aggravated by active service. 

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a lumbar 
spine examination.  The claims folder should be 
provided to the examiner to ensure his or her 
familiarity with the veteran's pertinent 
history.  A notation to the effect that the 
claims folder was reviewed should be included in 
any report provided.  Any indicated tests or 
studies should be performed.  After examination 
and review of the claim folder, the examiner 
should provide an opinion as to whether it is as 
likely as not (50 percent or higher) that the 
veteran's chronic lumbar spine disability had 
its onset in service, or whether such disorder 
is related to service, including the low back 
complaints noted therein.  

2.  Thereafter, the RO should re-adjudicate the 
issue on appeal.  If the benefit sought on 
appeal remains denied, the veteran and her 
representative should be provided a supplemental 
statement of the case and given an opportunity 
to respond.  The appeal should thereafter be 
returned to the Board for further review, if in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


